DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0160005 A1) (hereinafter Park) in view of Barnes et al. (US 2016/0209420 A1) (hereinafter Barnes).
Regarding claim 1, Park teaches an inspection system comprising: a sealable container [refrigerator] (see Abstract, Figs. 19 and 40); 
an inspection apparatus including an input interface configured to receive an input from a user [mobile device 1000 such as a smartphone or a tablet computer; such devices having an input interface configured to receive an input from a user] (Para [0159], see Fig. 41); and
a detection apparatus [gas sensor 300] configured to detect, in accordance with an inspection operation, a substance emitted by a specimen [detect target gases generated from food] (Para [0096-0101]); wherein 
when the specimen [food] and the detection apparatus [gas sensor 300] are stored in the container [refrigerator] and the inspection operation is performed, the detection apparatus stored in the container detects the substance emitted by the specimen stored in the container [gas sensor detecting target gases generated from food stored in a container in the refrigerator in inspection operation] (Para [0176-0187], see Figs. 19 and 40), and the inspection apparatus judges a quality of the specimen on the basis of the detected substance [deciding the type and state of the target food upon receiving data] (Para [0230], see Fig. 41), wherein 
the detection apparatus stored in the container can be removed from the container [gas sensor 300 mounted to a container C, wherein container C is separate 
Park additionally teaches an input part for enabling a user to input commands (Para [0214]). Park fails to teach wherein the inspection operation is performed immediately upon the input by the user to the input interface. Barnes teaches a detection apparatus configured to detect, in accordance with an inspection operation performed immediately upon an input by a user to an input interface, a substance emitted by a specimen [input element, such as a touchscreen, allowing a user to start a process of detecting] (Para [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Park with Barnes such that the inspection operation is performed immediately upon an input by a user to the input interface in order to allow a user to control when the detection occurs.
Regarding claim 2, Park in view of Barnes as applied to claim 1 above teaches the claimed invention, in addition to wherein the container is a refrigerator (see Park Abstract, Fig. 40).
Regarding claim 4, Park in view of Barnes as applied to claim 1 above teaches the claimed invention, in addition to wherein the detection apparatus is configured to transmit information related to the detected substance to the inspection apparatus [communication part 940 to mobile device 1000] (see Park Fig. 40); and the inspection apparatus is configured to receive the information related to the substance from the detection apparatus and to judge the quality of the specimen on the basis of the received information related to the substance [mobile device may analyze data received from gas sensor 300 and inform user of the state of target food] (Park Para [0159]).
5, Park in view of Barnes as applied to claim 4 above teaches the claimed invention, in addition to a separate embodiment wherein the inspection system comprises a memory configured to store information associating a substance emitted by a specimen and a quality of the specimen [controller having memory with prestored data relating sensor data to the type and state of the target food] (Park Para [0197-0200], see Fig. 37), and the inspection system refers to the information stored in the memory to judge the quality of the specimen stored in the container (Park Para [0197-0200], see Fig. 37). Park additionally teaches wherein the inspection apparatus can comprise a controller for deciding the type and state of the target food from the image data (Park Para [0208]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Park in view of Barnes with the further teachings of Park such that the inspection apparatus comprises a memory configured to store information associating the substance emitted by the specimen and the quality of the specimen and the inspection apparatus refers to the information stored in the memory to judge the quality of the specimen stored in the container in order to remotely monitor the status of a target food. 
Regarding claim 6, Park in view of Barnes as applied to claim 4 above teaches the claimed invention, in addition to wherein the inspection apparatus comprises a notification interface [display 1300] configured to provide notification of information related to the judged quality (Park Para [0211]).
Regarding claim 7, Park in view of Barnes as applied to claim 4 above teaches the claimed invention, in addition to wherein the specimen is a food product; and as the quality of the food product, the inspection apparatus is configured to judge at least one 
Regarding claim 8, Park in view of Barnes as applied to claim 1 above teaches the claimed invention, in addition to wherein the detection apparatus is configured to judge the quality of the specimen on the basis of information related to the detected substance (Park Para [0096-0101]).
Regarding claim 11, Park in view of Barnes as applied to claim 1 above teaches the claimed invention, except for wherein the inspection operation includes transmitting a control signal wirelessly from the inspection apparatus. Park additionally teaches embodiments wherein the inspection apparatus transmits signals wirelessly to and from the container (Park Para [0206]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Park in view of Barnes such that the inspection operation includes transmitting a control signal wirelessly from the inspection apparatus in order to allow a user to control when the detection occurs from a remote location.

Regarding claim 9, Park teaches an inspection system comprising: a detector [gas sensor 300] configured to detect, in accordance with an inspection operation, a substance emitted by a specimen [detect target gases generated from food] (Para [0096-0101]) in a sealed container [refrigerator], wherein the detector is stored in the container and can be removed from the container [gas sensor 300 mounted to a container C, wherein container C is separate from and capable of being stored/removed 
a communication interface [transmitter 150] configured to transmit information related to the substance emitted by the specimen and detected by the detector to an inspection apparatus [mobile device 1000] configured to judge a quality of the specimen on the basis of the information related to the substance when the inspection operation is performed [deciding the type and state of the target food upon receiving data] (Para [0230], see Fig. 41), the inspection apparatus including an input interface configured to receive input from a user [mobile device 1000 such as a smartphone or a tablet computer; such devices having an input interface configured to receive an input from a user] (Para [0159], see Fig. 41).
Park additionally teaches an input part for enabling a user to input commands (Para [0214]). Park fails to teach wherein the inspection operation is performed immediately upon an input by a user and that the input is received by the input interface. Barnes teaches a detection apparatus configured to detect, in accordance with an inspection operation performed immediately upon an input by a user to an input interface, a substance emitted by a specimen [input element, such as a touchscreen, allowing a user to start a process of detecting] (Para [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Park with Barnes such that the inspection operation is performed immediately upon an input by a user to the input interface in order to allow a user to control when the detection occurs.
12, Park in view of Barnes as applied to claim 9 above teaches the claimed invention, except for wherein the inspection operation includes transmitting a control signal wirelessly from the inspection apparatus. Park additionally teaches embodiments wherein the inspection apparatus transmits signals wirelessly to and from the container (Park Para [0206]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Park in view of Barnes such that the inspection operation includes transmitting a control signal wirelessly from the inspection apparatus in order to allow a user to control when the detection occurs from a remote location.

Regarding claim 10, Park teaches an inspection apparatus comprising: an input interface configured to receive an input from a user [mobile device 1000 such as a smartphone or a tablet computer; such devices having an input interface configured to receive an input from a user] (Para [0159], see Fig. 41); a detector [gas sensor 300] configured to detect, in accordance with an inspection operation, a substance emitted by a specimen [detect target gases generated from food] (Para [0096-0101]) in a sealed container [refrigerator], wherein the detector is stored in the container and can be removed from the container [gas sensor 300 mounted to a container C, wherein container C is separate from and capable of being stored/removed from the refrigerator (container of the claimed invention)] (see Figs. 21, 23, 26-33 and 40-41); 
a memory configured to store information associating a substance emitted by the specimen and a quality of the specimen [controller having memory with prestored data 
a controller [930] configured to refer to the information stored in the memory to judge the quality of the specimen on the basis of the substance detected by the detector when the inspection operation is performed (Para [0219-0223], see Fig. 40).
Park additionally teaches an input part for enabling a user to input commands (Para [0214]). Park fails to teach wherein the inspection operation is performed immediately upon the input by the user to the input interface. Barnes teaches a detection apparatus configured to detect, in accordance with an inspection operation performed immediately upon an input by a user to an input interface, a substance emitted by a specimen [input element, such as a touchscreen, allowing a user to start a process of detecting] (Para [0045]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Park with Barnes such that the inspection operation is performed immediately upon an input by a user to the input interface in order to allow a user to control when the detection occurs.
Regarding claim 13, Park in view of Barnes as applied to claim 10 above teaches the claimed invention, except for wherein the inspection operation includes transmitting a control signal wirelessly from the inspection apparatus. Park additionally teaches embodiments wherein the inspection apparatus transmits signals wirelessly to and from the container (Park Para [0206]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Park in view of Barnes such that the inspection operation includes transmitting a control signal .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Barnes as applied to claim 1 above, and further in view of Son et al. (US 2013/0015753 A1) (hereinafter Son).
Regarding claim 3, Park in view of Barnes as applied to claim 1 above teaches the claimed invention, except for wherein the detection apparatus is configured to execute a deodorization process in the container. Son teaches an inspection system having a detection apparatus that is configured to execute a deodorization process in a refrigerator (Para [0021, 0190], see claim 48 and Fig. 19). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Park in view of Barnes with Son such that the detection apparatus is further configured to execute a deodorization process in the container in order to sterilize the air in the refrigerator.

Response to Arguments
Applicant's arguments filed on 22 March 2021 have been fully considered but they are not persuasive. Regarding the amendments to claims 1, 9, and 10, Applicant contends that the prior art of record fails to teach the newly recited features. The Examiner respectfully disagrees. As stated in the updated rejections above, Park teaches the usage of mobile devices such as mobile phones and tablets in the system, which include input interfaces configured to receive an input from a user. Barnes also .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861